ORDER

PER CURIAM.
Derrick Curtis appeals the judgment entered upon his convictions for kidnapping, armed criminal action, and domestic assault in the third degree. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mis*408souri Rule of Criminal Procedure 30.25(b) (2015).